Citation Nr: 0003546	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the lumbosacral spine.

2.  Entitlement to service connection for osteoarthritis of 
the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.  He was a prisoner of war from January 1944 to 
April 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This case was remanded by the Board in January 
1999 for further development; it was returned to the Board in 
October 1999.


REMAND

Briefly, the Board's January 1999 remand noted that the 
veteran had been diagnosed with osteoarthritis of the 
lumbosacral and cervical spines at an April 1984 VA Prisoner 
of War protocol examination, and that he had consistently 
maintained since 1984 that he was struck repeatedly on his 
back with rifles during his period of captivity.  The veteran 
was afforded a VA examination in March 1997 conducted by a 
physician's assistant who stated that the veteran denied a 
significant past history of spinal trauma; the examiner 
diagnosed the veteran with a history of lumbar spinal 
stenosis and with degenerative joint disease of the lower 
cervical spine.  In it's January 1999 remand, the Board 
requested that the RO arrange for a VA orthopedic examination 
of the veteran by a physician with appropriate expertise to, 
inter alia, provide an opinion as to whether it was at least 
as likely as not that the osteoarthritis of the veteran's 
lumbosacral and cervical spines was traumatic in origin.

The record reflects that the veteran was thereafter afforded 
a VA examination in June 1999, which was conducted by the 
same physician's assistant who evaluated the veteran in March 
1997.  The examiner reported that the veteran alleged back 
injury secondary to nonspecific cumulative trauma sustained 
while a prisoner of war, and after physical evaluation of the 
veteran the examiner diagnosed him with degenerative 
osteoarthritis of the lumbosacral and cervical spines, with 
L4-L5 and L5-S1 spondylolisthesis.  The examiner concluded 
that the osteoarthritis of the veteran's lumbosacral and 
cervical spines was the result of normal degeneration and not 
of antecedent trauma.  The examiner did not provide the 
rationale for his opinion.  In addition, the examination was 
again conducted without supervision or review by a physician.

Under the circumstances, the Board concludes that the medical 
evidence on file remains inadequate for the purpose of 
adjudicating the claims on appeal.  

As noted in the Board's prior action in January 1999, the 
record reflects that service connection for bilateral heel 
spurs was denied in a June 1984 rating decision, but there is 
no indication that the veteran was notified of this decision.  
The veteran alleged, at his June 1995 Social and Industrial 
Survey, that his bilateral heel spurs may have resulted from 
his participation in forced marches while a prisoner of war.  
The RO has not adjudicated this claim to reopen. 

The Board also notes that the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) has been 
raised by the record, but that the RO has not considered this 
claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and extent of the 
osteoarthritis of the veteran's 
lumbosacral and cervical spines.  
All indicated tests should be 
conducted, and the examiner is to 
set forth all findings in detail.  
The physician should be requested, 
with respect to both the lumbosacral 
spine and the cervical spine, to 
provide an opinion as to whether it 
is at least as likely as not that 
the osteoarthritis of each joint is 
traumatic in origin.  The complete 
rationale for all opinions expressed 
should also be provided.  The claims 
folders, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
whether a review of the claims files 
was made.  The examination report 
must be typed.

3.  Thereafter, the RO should review 
the claims files and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development, adjudicate the issue of 
service connection for PTSD, 
adjudicate the application to reopen 
a claim for service connection for 
bilateral heel spurs and 
readjudicate the issues on appeal.

4.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction or if the veteran files 
a timely notice of disagreement with 
respect to any other matter, the 
veteran and his representative 
should be furnished a supplemental 
statement of the case, and be 
afforded an appropriate opportunity 
to respond before the record is 
returned to the Board for further 
review.  If the veteran files a 
timely notice of disagreement with 
the disposition of his application 
to reopen a claim for service 
connection for bilateral heel spurs, 
the supplemental statement of the 
case should reflect de novo 
consideration of the issue since the 
veteran was not provided appropriate 
notification of the June 1984 rating 
decision and his appellate rights 
with respect thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


